Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141190                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  LINDA A. ULRICH,                                                                                    Alton Thomas Davis,
            Plaintiff-Appellant,                                                                                         Justices

  v                                                                 SC: 141190
                                                                    COA: 289467
                                                                    Washtenaw CC: 07-000743-NF
  FARM BUREAU INSURANCE,
           Defendant-Appellee,
  and
  LEN HENRY NAYLOR and TORRON
  THOMAS JAMERSON,
           Defendants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 29, 2010
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Idalski v Schwedt (Docket No. 139960) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2010                   _________________________________________
           s1213                                                               Clerk